Filed 5/19/16 P. v. Paez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B268151
                                                                          (Super. Ct. No. SCR587927)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
STEPHANIE LYNN PAEZ,
     Defendant and Appellant.


                   Stephanie Lynn Paez appeals an order revoking her Post Release
                                                                                   1
Community Supervision (PRCS; Pen. Code, § 3450 et seq.) , entered after appellant
admitted violating PRCS and agreed to serve 60 days county jail. Appellant contends
that her due process rights were violated because she was not arraigned within 10 days of
her arrest or provided a Morrissey-compliant probable cause hearing (Morrissey v.
Brewer (1972) 408 U.S. 471 [33 L. Ed. 2d 484] (Morrissey)), and admitted the PRCS
violation in writing without the benefit of counsel. We affirm.
                                         Facts and Procedural History
                   In 2010, appellant pled guilty to possession of a controlled substance in a
jail facility (§ 4573.6) and was sentenced to three years state prison. Appellant was
released in 2012 and placed on PRCS supervision with drug terms. After multiple arrests
for probation violations, appellant was arrested on August 21, 2015 for being under the


1
    All statutory references are to the Penal Code unless otherwise stated.
influence of a controlled substance (Health & Saf. Code, § 11550, subd. (a)), giving false
identification to a peace officer (§ 148.9, subd. (a)), and false impersonation (§ 529, subd.
(a)(3)). Appellant had 16.1 grams of marijuana on her person, admitted smoking "meth
with some weed," and tested positive for methamphetamine, THC, MDMA, and opiates.
              At the August 24, 2015 probable cause hearing, an administrative hearing
officer determined there was probable cause that appellant had violated her PRCS terms
and advised appellant that the Ventura County Probation Agency was recommending 60
days county jail. (§ 3455, subd. (a).) Appellant was informed of her right to a formal
revocation hearing, her right to counsel, her right to testify and present evidence, and her
right to call/confront/cross-examine witnesses. (Ibid.) Waiving each of those rights,
                                                                                 2
appellant admitted the PRCS violation and agreed to serve 60 days county jail.
              On August 28, 2015, Ventura County Probation Agency filed a petition to
revoke PRCS and requested that the superior court approve the PRCS modification.
(§ 3455.) Appellant appeared with counsel and moved to vacate the waiver because it
was signed without the benefit of counsel. The court denied the motion, approved the
written waivers and PRCS modification, and ordered appellant to serve 60 days county
jail with 21 days actual credit.
                                         Discussion
              Appellant argues that her procedural due process rights were violated
because she was not arraigned within 10 days of her arrest and did not receive a
Morrissey-compliant probable cause hearing. The PRCS revocation procedures here are
consistent with constitutional, statutory, and decisional law. These procedures do not
violate concepts of equal protection or due process of law. We so held in People v.



2
 Appellant was not a novice to PRCS revocations. Before the August 2015 arrest,
appellant had served three flash incarcerations and four PRCS revocations for failure to
obey all laws, failure to report to probation, drug use, failure to submit to drug testing,
failure to attend treatment/counseling, and changing residences without notifying
probation.


                                              2
Gutierrez (2016) 245 Cal. App. 4th 393 (petition for review filed April 11, 2016,
S233681). We follow our own precedent.
              Appellant contends that her due process rights were violated because the
waiver was signed without the benefit of counsel and the probable cause hearing officer
was not a "neutral uninvolved entity." The record reflects that the hearing officer was not
appellant's supervising probation officer or the one who reported the PRCS violation or
recommended the PRCS revocation. Appellant was afforded a neutral hearing officer.
(See Morrissey, supra, 408 U.S. at p. 486 [33 L.Ed.2d at p. 497]; Williams, supra, 230
Cal.App.4th at p. 647 [probable cause finding must be by someone not directly involved
in the case].) Nor is there a due process right to counsel at a probable cause hearing
where, as here, the defendant elects to admit the PRCS violation and waives his or her
rights in writing. (§ 3455, subd. (a); Morrissey v. Brewer (1972) 408 U.S. at p. 489 [33
L.Ed.2d at p. 499]; People v. Vickers (1972) 8 Cal. 3d 451, 461.) The denial of a
Morrissey compliant probable cause hearing does not warrant reversal unless the
violation results in prejudice at the revocation hearing. (In re La Croix (1974) 12 Cal. 3d
146, 154-155.) Appellant makes no showing that any due process defect in the probable
cause hearing prejudiced her or affected the outcome of the PRCS revocation hearing.
(In re Moore (1975) 45 Cal. App. 3d 285, 294.)
              Appellant's assertion that she should have been afforded a court finding on
the need for continued custody is without merit. Section 3455, subdivision (c) provides
in pertinent part that "the supervising county agency shall have the authority to make a
determination whether the person should remain in custody pending the first court
appearance on a petition to revoke postrelease community supervision, and upon that
determination, may order the person confined pending his or her first court appearance."




                                             3
                                    Disposition
             The judgment (order revoking PRCS) is affirmed.
             NOT TO BE PUBLISHED.

                                                    YEGAN, J.
We concur:


             GILBERT, P. J.


             PERREN, J.




                                         4
                                 Gilbert Romero, Judge

                           Superior Court County of Ventura

                         ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.